Citation Nr: 0204387	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  99-03 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for the 
service connected residuals of bilateral epididymitis with 
secondary infertility and residual epididymal thickening. 

(Adjudication of entitlement to increased initial 
evaluation(s) for post-traumatic stress disorder (PTSD), 
rated 10 percent disabling prior to February 22, 2000 and 30 
percent disabling from February 22, 2000, will be the subject 
of a future decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970.  

This appeal arises from a September 1998 rating decision of 
the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, 
granted service connection for residuals of bilateral 
epididymitis with secondary infertility and residual 
epididymal thickening, and assigned a noncompensable 
evaluation effective from December 10, 1997.  The veteran was 
also awarded special monthly compensation under 38 U.S.C. 
§ 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use 
of a creative organ, effective from December 10, 1997.  

The appeal for higher evaluations for the service-connected 
PTSD, rated 10 percent prior to February 22, 2000 and 30 
percent from February 22, 2000, will be addressed in a later 
Board decision following completion of additional development 
pursuant to 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  The Board will provide 
notice of the development and afford an opportunity for 
response prior to issuance of the later decision.  67 Fed. 
Reg. 3099, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).

The Board also notes that the issues of entitlement to 
service connection for a kidney disability as being 
proximately due to or the result of a service connected 
disability and entitlement to service connection for a right 
testicular mass with a tunica fibroma were raised during the 
September 2001 Travel Board hearing; these issues have not 
been developed or certified on appeal and are referred to the 
RO for appropriate consideration.  


FINDING OF FACT

The service-connected residuals of bilateral epididymitis are 
manifested by secondary infertility, epididymal thickening 
with spermia, and complaints of pain without evidence of 
other symptoms or pathology to include urinary tract 
infection or voiding dysfunction.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for the service-connected residuals of bilateral 
epididymitis with secondary infertility and residual 
epididymal thickening have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 4.115a, 
4.115b, Code 7525 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Specifically, the veteran has been afforded a VA examination 
and he has not referred to any pertinent records which should 
be obtained.  He also testified at a Travel Board hearing.  
The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  He has been 
informed of these requirements through the issuance of a 
statement of the case and supplemental statements of the 
case.  See 38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 - 45,632 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c) and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are effective August 29, 2001.  VA 
has stated that "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. 45, 629.  
Accordingly, where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.


I.  Entitlement to an initial compensable evaluation for 
epididymitis.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a 
question arises as to which of two evaluations shall be 
assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2001).

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the award of 
service connection, the Board is required to evaluate all the 
evidence of record reflecting the veteran's disability status 
during the period of time between the effective date of the 
initial grant of service connection until the present.  This 
could result in "staged ratings" based upon the facts found 
during the period in question.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The service medical records show that the veteran was 
hospitalized from August to September 1969 with final 
diagnoses of urethritis and bilateral acute epididymitis.  He 
was treated with antibiotics with rapid resolution of scrotal 
pain and swelling, and subsidence of epididymal tenderness.

An October 1997 VA treatment notation shows that the veteran 
had come in requesting evaluation of his "sterility."  He 
reported that there was no problem with ejaculation.  A 
history of venereal disease in service was noted.  On 
examination, testicular size was normal.  The impression was 
sterility of unknown cause.  A sperm count was planned.  

On VA infectious disease examination in February 1998, the 
veteran reported that since service he had been unable to 
conceive children and he had been told about ten years 
earlier that he had an absent sperm count.  On examination, 
the abdomen was non-tender.  An urinalysis was negative.  CBC 
was negative and Chem-7 was normal.  The impression was a 
history of urinary testicular infection during service.

On VA genitourinary examination in March 1998, the veteran 
had no symptoms of bladder outlet obstruction.  There was no 
history of hematuria.  There was a history of urolithiasis 
which passed spontaneously.  There was no erectile 
dysfunction.  On examination, the abdomen was soft and non-
tender with no masses or organomegaly.  The testicles 
measured 3 by 3 cms., bilaterally, and were of normal 
consistency.  There was a 5 to 7 mm small nodule on the 
surface of the right tunic which was non-tender.  The 
epididymis, bilaterally, were enlarged and slightly tender.  
This was suggestive of obstruction or residual scarring from 
a previous infection.  All chemistry evaluations were 
negative.  An ultrasound of the scrotum demonstrated normal 
testicles and a small 2.5 mm. calcification nodule of the 
surface of the skin of the testicle.  The remainder of the 
examination was normal.  Hormone studies were within a normal 
range for a male.  The impressions were a history of 
bilateral epididymitis with secondary infertility and 
residual epididymal thickening; hormonal studies suggestive 
of normal functioning testicular epithelium, infertility 
secondary to epididymal obstruction; and right testicular 
mass compatible with a tunica fibroma.

On an August 1998 addendum to the March 1998 VA genitourinary 
examination, it was noted that the veteran's hormonal studies 
suggested a normal pituitary gonadal axis.  A semen analysis 
obtained in August 1998 was within the normal volume range.  
There were zero sperms detected in the semen analysis.  
Bacteria was abundant.  The impression was spermia probably 
secondary to epididymal obstruction.

The veteran testified at the September 2001 Travel Board 
hearing that he had never sought treatment, or been seen, for 
genitourinary disability other than on the VA examination.  
He stated that he sometimes suffered from groin pain and that 
he had a lump in the groin area; that he currently had no 
difficulty obtaining an erection; and that he had noticed 
blood when ejaculating, but not recently. 

The veteran's service-connected epididymitis with residual 
infertility and epididymal thickening is currently rated as 
noncompensably disabling and is analogously rated to 38 
C.F.R. § 4.115b, Diagnostic Code 7525, which addresses 
chronic epididymo-orchitis.  As previously noted above, 
pursuant to 38 C.F.R. § 4.20, when a disability is not found 
within the rating schedule, it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  

38 C.F.R. § 4.115b, Diagnostic Code 7525, provides that 
chronic epididymo-orchitis will be evaluated as a urinary 
tract infection, or as for a tubercular infection.  In the 
present case, there has been neither a tubercular infection 
nor urinary tract infection.  However, because the disability 
affects the genitourinary system, it will be rated on the 
basis of a urinary tract infection.

Pursuant to 38 C.F.R. § 4.115a, a urinary tract infection 
with long-term drug therapy, one to two hospitalizations per 
year and/or requiring intermittent intensive management 
warrants a 10 percent evaluation.  Recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management warrants a 30 percent 
evaluation.  When manifested by poor renal function, the 
disorder will be rated under the criteria for renal 
dysfunction; however, in the present case there is no 
evidence of renal dysfunction.

The medical evidence demonstrates current symptomatology of 
the disability at issue of secondary infertility, epididymal 
thickening causing spermia, and pain of the groin area.  As 
noted above, the veteran has been awarded special monthly 
compensation under 38 U.S.C. § 1114(k) and 38 C.F.R. 
§ 3.350(a) on account of loss of use of a creative organ from 
December 10, 1997 for the secondary infertility.  The 
evidence does not demonstrate the need for long-term drug 
therapy, frequent hospitalizations, or intensive management.  
The medical record is silent for clinical evidence of a 
urinary tract infection or current voiding dysfunction other 
than complaints of occasional pain.  He has no problem 
achieving ejaculation.

Thus, following consideration of all potentially applicable 
rating criteria, the Board finds no basis upon which to 
assign a compensable evaluation for the veteran's service-
connected epididymitis.  Moreover, as there is no basis for 
the assignment of a compensable evaluation for this 
disability at any time during the rating period on appeal, 
the holding in Fenderson does not warrant staged ratings in 
this case.  Accordingly, the preponderance of the evidence is 
against the veteran's claim. 

Extraschedular evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2001).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluation, and accompanying special monthly 
compensation, assigned in this case for the veteran's 
service-connected epididymitis with residual sterility, and 
epididymal thickening is not inadequate.  As the schedular 
criteria provide a proper basis for evaluating the veteran's 
service connected disability, as considered and discussed 
above, it does not appear that there are "exceptional or 
unusual" circumstances indicating that the rating schedule 
is inadequate to compensate the appellant for these 
disabilities.  VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  
Specifically, the Board finds no evidence of an exceptional 
disability picture that would render impractical the 
application of the regular schedular criteria.  It is not 
shown by the evidence that the veteran has required frequent 
hospitalization for his genitourinary disability.  In fact, 
he has never been hospitalized for this disability since 
service.  In addition, there is no evidence that epididymitis 
has resulted in "marked interference" with employment 
beyond that contemplated by the regular schedular standards.  
Thus, in the absence of any evidence which reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, there is no 
basis for the assignment of an extraschedular evaluation.


ORDER

An initial compensable evaluation for the service-connected 
residuals of bilateral epididymitis with secondary 
infertility and residual epididymal thickening is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



